Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 47-62 and 63-66 are pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

.
Previously presented rejection of claims 47-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finley, WO 2016123475 and Stevens, US 20150136158 is maintained for reasons of record.
Applicant alleges that Examiner’s arguments are ‘allegations.  
Focus of Applicant’s argument is that 
    PNG
    media_image1.png
    48
    688
    media_image1.png
    Greyscale

And further Finley
    PNG
    media_image2.png
    22
    232
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    18
    112
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    14
    64
    media_image4.png
    Greyscale
.  In addition, Applicant argues that Finley is silent about using the composition for disorders.  

Response: 
Applicants arguments are not persuasive.  As highlighted on page 3 of previous action, there is overlap in the % of concentration of the active ingredients as well as in the viscosity of the prior art composition.   Similarly, the argument that ‘sleep’ appears only in the background of the prior art teaching is inconsistent with the prior art teaching with respect to sleep pointed out.  Further the limitation of ‘sleep’ is not found in the base claim and ‘synergistic effect’ is found in only one dependent claim. Further the claims are product claims and intended use is given only limited patentable weight.  According to Cline, Cannabis and Seep/Psychology Today, Cannabis and Sleep, Nov 2012, “Clearly, many people are using cannabis as a sleeping agent and further research is needed, if a way can be found to do this despite the current legal difficulties” (see concluding statement).  
Limitations with respect to vitamin E:  While the Vitamin E acetate use in conjunction with cannabinoids in vaporizable composition is well-known Finley ([0162], page 76), its use has been questioned by others as its beneficial effect has come under scrutiny.  Joan M. Cook-Mills, American Journal of Respiratory Medicine, 2013, 188(3), 279-284,  Two Faces of Vitamin E in the Lung, page 279 column B. 

    PNG
    media_image5.png
    185
    483
    media_image5.png
    Greyscale

Also see cautionary note page 282, column A, in the concluding remarks with respect to use of Vitamin E. The Role of Vitamin E in Harman Health and Some Diseases, Rizvi, Sultan Qabdios University Med J, 2014, 14(s), 157-183, “Apart from the enormous 
The rejection is not under 35 USC § 102 and it is well acknowledged composition and its properties are inseparable.  Applicant acknowledges the citation of Russo, but is non-responsive with respect to its of teaching.  There is suggestion to arrive at alternate versions of previously known vaporizable compositions of CBN and terpenes, “devoid of Vitamin E’.  
For post-filing date teaching, see https://en.wikipedia.org/wiki/Vitamin_E and https://en.wikipedia.org/wiki/Vaping-associated_pulmonary_injury
  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625